Citation Nr: 0006381	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1953 to 
November 1959.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in October 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. Service connection for degenerative spondylolisthesis with 
possible degenerative disc disease was denied originally 
by the RO in April 1987.  It was held that the veteran had 
acute back pathology during service that resolved, and 
that he did not have chronic low back pathology related to 
service.  The veteran was notified of this decision and 
did not timely disagree therewith.

3. Evidence associated with the claims file since the April 
1987 rating decision is not so significant that it must be 
considered in order to decide fairly the merits of the 
appellant's claim for service connection.



CONCLUSIONS OF LAW

1. The RO's April 1987 unappealed rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

2. New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for degenerative spondylolisthesis with 
possible degenerative disc disease.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An unappealed rating decision of a rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.

Service connection for degenerative spondylolisthesis with 
possible degenerative disc disease was denied in April 1987.  
At that time, service medical records and other medical 
records on file to that date were reviewed.  The RO denied 
the claim on the basis that there was no evidence of in-
service incurrence of a back disorder.  Specifically, a 
January 1955 in-service orthopedic examination did not 
indicate a diagnosis of a back disability.  Moreover, the 
appellant's separation examination was within normal limits 
and did not refer to any chronic back disability.  The 
appellant was notified of that decision and did not timely 
appeal; thus, it is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

Pertinent evidence associated with the claims file since the 
April 1987 decision includes medical records from the 
Birmingham VAMC, dating from June 1996 to December 1998; 
medical records from the Montgomery VAMC, dating from October 
1986 to August 1997; and the appellant's October 1999 
testimony.

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(b) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  With the above-
cited facts for consideration, the Board will not reopen the 
claim.  

When read together with the appellant's contentions on 
appeal, the Board concludes that the new evidence submitted 
or associated with the record since the April 1987 decision 
is not so significant that it must be considered in order to 
fairly decide the merit of this claim.  None of the evidence 
supports the appellant's claim that an in-service injury 
chronically damaged his lower back.  The medical records do 
not in any way relate the appellant's low back disorder to 
military service.  On the contrary, an October 1993 
consultation note indicated that Dr. Lipton believed the 
appellant's back disorder was secondary to his morbidly obese 
size.  Therefore, although the evidence cited is "new" in 
the sense that it was not of record at the time of the prior 
denial of this claim, it would have to be probative, but the 
evidence simply does not provide a medical link showing that 
the treatment for degenerative spondylolisthesis with 
possible degenerative disc disease years after service was 
attributable to an incident or event of the appellant's 
military service.

With respect to the above, the Board finds that the 
appellant's pleadings and statements, including his hearing 
testimony of October 1999, essentially reiterate his 
previously considered contentions with respect to the claimed 
disability, and as such are not considered to be new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that he has a disability that was 
either incurred in or aggravated during service, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative to this claim and, therefore, are deemed to be not 
material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent evidence for such 
purpose, and thus not material); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a low back 
disorder.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the aforementioned claim.  Thus, as 
the Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.


ORDER

New and material evidence sufficient to reopen the claim for 
a low back disorder not having been submitted, the benefits 
on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

